40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  James Earl HOLSTON, Petitioner.
No. 94-8050.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

On Petition for Writ of Mandamus.  (CA-93-39, CA-91-164)
James Earl Holston, Petitioner Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
James Earl Holston petitions this Court for a writ of mandamus to compel the district judge to grant habeas relief in one case, and docket another case for a jury trial.  Mandamus is available only in extraordinary circumstances, and is not appropriate when there are other means by which a petitioner may obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Here, Holston has adequate remedies other than mandamus-specifically, appeals of the district court's final orders in the cases.


2
Accordingly, although we grant leave to proceed in forma pauperis, we deny Holston's petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.